Citation Nr: 0023625	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  98-03 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to April 
1974.

This appeal arose from a July 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  In June 2000, the veteran testified 
before a member of the Board of Veterans' Appeals (Board) at 
a Video Conference hearing.

In February 2000, the veteran filed a claim for service 
connection for a bilateral hearing loss disability.  The RO 
should take all action deemed necessary in relation to this 
claim.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from hypertension which can be related to his 
period of service.


CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim for entitlement to service connection for hypertension.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection should be 
awarded to hypertension because this condition, which existed 
prior to his period of active duty, was aggravated by that 
duty.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1999).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (1999).

Initially, the Board must determine whether the veteran has 
submitted a well grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  A well grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  
38 U.S.C.A. § 5107(a), Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  While the claim need not be conclusive, it must 
be accompanied by supporting evidence.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the inservice 
injury and the current disability.  See Epps v. Gober, 126 
F.3d 1464 (1997).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to prove service incurrence.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

In this case, even presuming the truthfulness of the evidence 
for the purpose of determining whether the claim is well 
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995), and King v. Brown, 5 Vet. App. 19, 21 (1993), 
for the reasons stated below, the record fails to establish 
that the veteran's claim is plausible.

The veteran's service medical records included the June 1971 
entrance examination.  He had checked "yes" next to high or 
low blood pressure.  His blood pressure reading at the time 
of this examination was 132/78.  On April 2, 1973, his blood 
pressure was noted to be 120/90.  At the time of the March 
1974 separation examination, the reading was 140/90; however, 
hypertension was not diagnosed.  The post-service records 
indicate a diagnosis of hypertension, at the earliest, in 
1986.  He is currently undergoing treatment for this 
condition.  

The veteran testified before a member of the Board at a Video 
Conference hearing in June 2000.  He indicated that he had 
been treated for hypertension at the age of 16 or 17; he was 
placed on medications at that time.  He also indicated that 
he had received treatment for this disorder while in service.  
He believed that this disorder was made worse in service by 
the food and by the constant stress.

"Where the determinative issue involves either medical 
etiology or a medial diagnosis, competent medical evidence is 
required to fulfill the well grounded claim requirement of 
Section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself."  Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).

After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence suggesting that the 
veteran's preexisting hypertension, which still currently 
exists, was aggravated beyond its natural progression by his 
period of service as set forth in 38 C.F.R. § 3.306(a) & (b) 
(1999).  There is no opinion evidence that such aggravation 
occurred during service.

As noted above, both the establishment of a current 
disability and the establishment of a nexus between current 
disability and service require more than just lay testimony.  
The Board notes that it has been held that lay testimony is 
not competent to prove a matter requiring medical expertise.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Fluker v. 
Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93, 95 
(1993); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); 
Clarkson v. Brown, 4 Vet. App. 565, 567 (1993).  It is the 
province of trained health care professionals to enter 
conclusions which require medical opinions as to causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), and, since he 
has no medical expertise, the lay opinion of the veteran does 
not provide a basis upon which to make a finding as to the 
origin or development of his condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In the absence of competent supporting medical evidence, the 
veteran's claim of entitlement to service connection for 
hypertension is not well grounded and must be denied on that 
basis.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

Service connection for hypertension is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

